Citation Nr: 1139991	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for low back pain, status post spinal anesthesia, currently evaluated as 10 percent disabling.   

2.  Entitlement to an initial disability rating higher than 10 percent for left knee strain.    

3.  Entitlement to an effective date earlier than September 27, 2002 for the award of service connection for left knee strain.   

4.  Entitlement to an increased rating for post operative (PO) scars, right lower leg, currently evaluated as 10 percent disabling.    

5.  Entitlement to an increased rating for right common peroneal nerve injury residuals, rated as 10 percent disabling since February 9, 1993, and as 20 percent disabling since November 3, 1999. 

6.  Entitlement to a temporary total rating due to treatment for a service-connected disability requiring convalescence pursuant to 38 C.F.R. § 4.30.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

8.  Whether an overpayment was properly created by virtue of attorney fees having been paid directly to the Veteran and, if so, whether the overpayment should be waived. 


REPRESENTATION

Appellant represented by:	William J La Croix, Attorney


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from March 1987 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues the Board must now address stem from three separate appeals to the United States Court of Appeals for Veterans Claims (Court).  The Board must address a November 2008 Memorandum decision of the United States Court of Appeals for Veterans Claims (Court), a June 2009 Court Order (based on a Joint Motion for Remand (JMR)), and a June 2011 Court Order based on yet another JMR.  Each of these had separate docket numbers before the Court.  

The November 2008 Memorandum decision (addressing a September 2006 Board decision) noted, in part, the "incomprehensible nature of the record before the Court," particularly as to notice under the Veterans Claims Assistance of 2000 (VCAA) as to claims for increased ratings for right common peroneal nerve injury residuals and for postoperative scars of the right lower leg, and a temporary total rating (TTR) based on need for convalescence under38 C.F.R. § 4.30.  The Court stated that it could not determine if the increased rating claims stemmed from original disability ratings or subsequent claims for increase (noting that a copy of a September 1999 Board decision was not before the Court).  The Court instructed that the Board "should correct these deficiencies "and "must provide a clear statement of the procedural history of each of these claims."  

For reasons not known to the Board, a copy of the Court's November 2008 Memorandum decision was not immediately made a part of the claims files.  

A September 2006 Board decision granted an increase from 10 percent to 20 percent for right common peroneal nerve injury residuals, denied a rating in excess of 10 percent for postoperative right lower leg scars, and denied a temporary total rating due to treatment of a service connection disability requiring convalescence (TTR convalescence) but remanded issues of service connection for a chronic left leg condition, a rating in excess of 10 percent for low back pain, status post spinal anesthesia (hereafter low back disorder), and a TDIU rating.  Because the ultimate outcome of these issues being remanded might impact upon a claim for eligibility for attorney fees from past-due benefits, a separate September 2006 Board decision remanded that issue.  

Thus, a September 2008 Board decision addressed only matters which were remanded in the September 2006 Board decision (other than the eligibility for attorney fees issue and entitlement to a TTR convalescence), except that because service connection for granted for a left knee strain (satisfying the claim for service connection for a chronic left leg condition) there were two additional issues of the initial rating of 10 percent assigned for the left knee strain and the effective date of the grant of service connection following the grant of service connection in April 2008, to which an NOD had been filed.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The September 2008 Board decision denied a rating in excess of 10 percent for the low back disorder and remanded the additionally raise issues as well as entitlement to a TDIU rating (which was inextricably intertwined with the two additional issues).  

The Veteran appealed the rating for the right peroneal nerve injury and PO right lower leg scars, and TTR convalescence and the 2008 Board decision as to those issues was vacated by the Court in June 2009.  

The August 2009 Board decision addressed only the increased low back disorder which, upon appeal of the 2008 Board decision, was vacated by the Court in June 2011 and has been remanded back to the Board.  

Thus, the Board has not, until now and following a search for the Courts decisions, taken action on the Court's November 2008 Memorandum decision.  Accordingly, and in keeping with the Court's instruction in the November 2008 Memorandum decision, the procedural history of this case will be set forth in detail in the REMAND portion herein.  

A July 2005 Memorandum decision of the Court affirmed the August 2002 Board denial of a rating in excess of 10 percent for residuals of right tibia/fibula fracture with right knee involvement and noted that the Veteran requested service connection for post-traumatic stress disorder (PTSD) and flat feet (pes planus) but that he had not presented these claims to VA.  The Board notes that elsewhere the Veteran has alleged that he now has stress and depression (apparently stemming from his service-connected disorders).  Also, the record indicates that there are claims pending for service connection for post-traumatic arthritis of the right knee and for chondromalacia of the right patella.  As there has been no RO adjudication of these claims, the Board has no jurisdiction over them.  Accordingly, the claims for service connection for an acquired psychiatric disorder, to include PTSD; for pes planus; post-traumatic arthritis of the right knee; and for chondromalacia of the right patella are referred to the RO for initial consideration.  

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Procedural History

As instructed by the Court, the procedural history of this case will be set forth.  It will be done in a chronological manner.  

A July 1991 rating decision granted service connection for (1) residuals of fracture of the right tibia and fibula with right knee disability; (2) residuals of fracture of the right tibia and fibula with right ankle disability; (3) low back disability, as postoperative residuals of spinal anesthesia; and (4) postoperative scars of the right leg.  Each was assigned an initial 10 percent disability rating.  

After a July 1991 Notice of Disagreement (NOD) initiated an appeal and after an October 1991 Statement of the Case (SOC), the Veteran perfected the appeal by filing VA Form 9 in November 1991.  See 38 C.F.R. § 20.200.  After testifying at a December 1991 RO hearing (at which he testified that he had left his last job due to service-connected disabilities but was applying to a school for barbers) a March 1992 Board decision denied increased ratings for each of the disabilities.  

In June 1992 the Veteran underwent removal of a Taylor nail and screws from his right tibia.  

An August 1992 rating decision granted a temporary total rating based on need for convalescence (under 38 C.F.R. § 4.29) following VA surgery during VA hospitalization in June 1992, and the schedular ratings were to be resumed August 1, 1992.  The Veteran filed an NOD in August 1992 claiming a need for further convalescence.  

An October 1992 rating decision extended the convalescence rating, with schedular ratings being resumed September 1, 1992, and denied a rating in excess of 10 percent for the low back disorder.  The Veteran filed an NOD in November 1992 as to each decision.  In December 1992 an SOC addressed the denial of further extension of a temporary total rating based on need for convalescence and also address entitlement to an increased rating for the service-connected right knee disability (which had not been addressed in the October 1992 rating decision) but did not address the initiation of an appeal for an increased rating for the service-connected low back disability.  A substantive appeal, VA Form 9, was filed in December 1992.  A February 1993 RO hearing addressed increased ratings for the service-connected right knee disorder and the service-connected low back disorder, as well as extension of a temporary total rating based on need for convalescence (beyond August 31, 1992).  At the hearing he testified that he had not been able to finish vocational education and could no longer work due to his service-connected disabilities.  An April 1993 Hearing Officer's decision denied the claims.  

The Veteran filed another VA Form 9 in April 1993 stating that he had had a right common peroneal nerve injury during service; and, also that he could no longer work due to his knee and back disabilities.  

VA Form 21-8940, Application for Increased Compensation Based on Unemployability, was received in May 1993.  

An April 1994 rating decision denied increased ratings (in excess of 10 percent) for the service connection right knee, right ankle, and back disabilities, denied a TDIU rating; and continued the denial of extension of a convalescent rating.  

An April 1994 Supplement SOC (SSOC) addressed the denials of increased ratings for the right knee, right ankle, and back disorders and the extension of a convalescent rating.  

An August 1996 Board decision denied an extension of a convalescent rating beyond August 31, 1992, and remanded issues of increased ratings for the service-connected low back and the service-connected right knee disorders.  In the Introductory portion of that decision it was stated that although the Veteran was given notice in an April 1994 letter that his claims "for an increased rating for service connected compensation had been denied and he was furnished notice of his appellate rights, the undersigned does not find that it was made entirely clear to the veteran that if he wished to appeal these two additional issues [i.e., increased rating for service-connected right ankle disability and a TDIU rating] a substantive appeal must be filed.  This matter is referred to the RO for appropriate action."  

Then, the RO issued an SSOC in February 1997 addressing issues of a rating in excess of 10 percent for the right ankle disorder and a TDIU rating.  He was informed that a response was optional and if he did not respond the case would be returned to the Board.  The Veteran responded by letter that same month addressing his service-connected right knee and low back disorders.  

A June 1997 Board decision denied a rating in excess of 10 percent for the service-connected low back disorder.  It was noted that an appeal had been perfected as to the claim for a rating greater than 10 percent for the service-connected right knee disorder.  That issue was remanded to the RO to obtain VA records and attempt to obtain any private clinical records as well as for a VA neurology examination to determine if the Veteran had any "neurological abnormalities" attributable to his inservice tibia/fibula fracture.  

Official orthopedic and neurological examinations were conducted in August 1998.  

In September 1998 the Veteran applied for an increased rating for his service-connected low back disorder and a VA rating examination was conducted in November 1998. 

A February 1999 rating decision granted service connection for residuals of a right common peroneal nerve injury and assigned an initial 10 percent rating, both effective February 9, 1993.  That rating action denied an evaluation in excess of 10 percent for the service-connected low back disorder.  

An SSOC in February 1999 addressed the issue of an increased rating for the service-connected right knee disorder.  

A September 1999 Board decision denied a rating in excess of 10 percent for the service-connected right knee disorder.  It was noted that the ratings for the Veteran's service-connected disorders of the ankle, right leg PO scars, and right common peroneal nerve injury were not on appeal.  The Veteran appealed that Board decision. 

The Veteran filed a claim for an increased rating for his service-connected right knee disorder in November 1999.  In December 1999 he filed a claim for a TTR based on need for convalescence following surgery on his right leg for excision of a lesion or cyst from his right leg on a VA outpatient treatment (VAOPT) basis on November 15, 1999.  

In March 2000 the Veteran claimed an increased rating for his service-connected right leg PO scars and reaffirmed his desire for a TTR based on need for convalescence following surgery on his right leg in November 1999.  

An August 2000 RO letter informed the Veteran that his Vocational Rehabilitation benefits had terminated December 13, 1996, and that information was needed as to why the reason for his past discontinuance would no longer interfere with a training program.  In response, in April 2000 the Veteran reported that he had been in vocational rehabilitation from September 1995 to June 1996 but had not been able to return because he had had to take care of his ailing mother.  

Pursuant to a September 2000 unopposed motion by VA for "Remand and to Stay Further Proceedings", the Court entered an Order in December 2000 vacating the September 1999 Board decision which denied an increased rating for the service-connected right knee disorder.  The unopposed motion indicated that remand was required for the Board to address 38 C.F.R. §§ 4.40 and 4.45, including any periodic flare-ups as well as potential extraschedular entitlement to an increased rating. 

On file is an undated and unsigned "Joint Motion for Remand and to Stay Further Proceeding."  

In a May 2001 pleading to the Board (bearing the docket number of the case before the Court) the Veteran's attorney alleged that the Joint Motion drafted by VA General Counsel was approved by the Court and that a new Board decision was to be entered based on "corrected" facts found by the Court.  Also, reference was made to claims for an increased rating for the service-connected right ankle disorder and a TDIU rating.  

The RO sent the Veteran a letter on June 19, 2001, explaining the VCAA duties and obligations with respect to the claim for an increased rating for the service-connected right knee disorder.  

In August 2001 the Board remanded the claim for an increased rating for the service-connected right knee disorder to determine if the Veteran had received any treatment for that knee disorder since August 1998 and afford him a VA orthopedic rating examination.  Later that month he replied that all of his treatment was with VA. 

In a December 2001 the Veteran's attorney stated that he wished to be informed, under the VCAA, as to what was needed to substantiate the claim for an increased rating for the service-connected right knee disorder.  In another letter that same month the attorney requested "reopening" of all claims "de novo" that were pending on July 14, 1999; requested VA to fulfill all VCAA obligations; obtain all service treatment records (STRs) and summarize each record; a VA examination for the service-connected right knee disorder; requested that VA inquire of the Veteran if he has current disability as to any disease or injury during service.  

The Veteran was afforded an official rating examination of his service-connected right knee disorder in December 2001.  

A March 2002 SSOC addressed the issue of an increased rating for the service-connected right knee disorder.  

The RO sent the Veteran a letter in March 2000 explaining the VCAA requirements as to claims for service connection, increased ratings, a TDIU rating, and for a TTR based on hospitalization in excess of 21 days. 

In VA Form 9 of March 2002 the Veteran's attorney alleged that the "claim" had not been considered under the VCAA, had not granted a TTR for right knee surgery for the correct period of time; failed to consider the attorney's contentions set forth in May 2001; failed to follow the Court's remand of December 2000; failed to considered the "correct schedular listings" and extraschedular entitlement.  In an attached letter the attorney requested a complete copy of the claim file and wished to "make this appeal to establish unemployability and/or increased rating of disability and/or initial claim for benefits."  

On file is correspondence from the Veteran's attorney objecting to an April 2002 letter concerning the submission of additional evidence to the Board. 

In July 2002 the Veteran's attorney was sent a complete copy of the Veteran's claim file.  

An August 2002 Board decision denied the claim for an increased rating for the service-connected right knee disorder, to include denying referral of the case for extraschedular consideration.  That Board decision noted that the disability ratings for the Veteran's other service-connected disorders were not on appeal.  It was also noted that the Veteran was not currently service-connected for posttraumatic arthritis and patellar chondromalacia of the right knee but that a recent official examination had found the Veteran's current:  

right knee posttraumatic arthritis and patellar chondromalacia were at least as likely as not related to the tibia and fibula fracture [and thus] The RO should contact the [V]eteran for the purpose of determining whether he desires to file a claim of service connection for the aforementioned disorders.

In a September 2002 letter from the Veteran's attorney a claim was set forth for service connection for traumatic arthritis of the Veteran's right knee and service connection for disabilities of the Veteran's left knee and left ankle, shortening of the left leg, as well as claims for increased ratings for all of his service-connected disorders, and a TDIU rating.  

A July 2003 rating decision denied (1) service connection for a left leg condition, (2) denied a TDIU rating, (3) denied a temporary total rating based on need for convalescence following VA right leg surgery in November 1999; and denied ratings in excess of 10 percent for the service-connected (4) low back disorder, (5) right common peroneal nerve injury residuals, and (6) scars of the right lower leg (but did not address the 10 percent ratings for the service-connected right ankle disorder or the service-connected right knee disorder; nor did it address entitlement to service connection for traumatic arthritis and patellar chondromalacia of the right knee).  

The attorney's NOD to all six rating actions in the July 2003 rating decision was received in August 2003.  

By RO letter of July 2003 the Veteran's attorney was notified that it was determined that he was not eligible for attorney fees based on the July 2003 rating decision.  The attorney's NOD to this determination was received in August 2003.  

The Veteran underwent official examinations in December 2003 (at which time he denied having a left leg condition) and January 2004.  

The Veteran was furnished VCAA notice by RO letter in July 2004 as to claims for increased ratings for the low back and the right lower leg PO scars, and a TDIU rating.  

An SOC was issued to the Veteran's attorney in August 2004 at to direct payment by VA of attorney fees.  This appeal was perfected by the filing of a VA Form 9 later in August 2004.  

By RO letter of August 18, 2004, the Veteran and his attorney were provided VCAA notification as to issues of increased ratings for the service-connected low back disorder and right lower leg PO scars, and a TDIU rating.  

An SOC was issued in November 2004 addressing [the issues denied in the July 2003 rating decision] (1) service connection for a left leg condition (as secondary to the service-connected right leg disabilities), and increased ratings for (2) the service-connected low back disorder, (3) right common peroneal nerve injury residuals, (4) right lower leg PO scars, and (5) a TTR due to postoperative convalescence following VA surgery in November 1999, and (6) a TDIU rating.  

A November 2004 rating decision denied increased ratings for the service-connected right knee and right ankle disabilities.  

The appeal [of the July 2003 rating decision] was perfected by filing in December 2004 VA Form 9 (dated in November 2004) as to these six (6) issues.  That VA Form 9 was also construed as an NOD to the November 2004 rating action denying increased ratings for the service-connected right knee and right ankle disorders.  

A July 2005 Memorandum decision of the Court affirmed the August 2002 Board denial of a rating in excess of 10 percent for residuals of right tibia/fibula fracture with right knee involvement.  In that decision the Court addressed the matter of a VA physician's having sent an E-mail to a colleague at the RO concerning a "QTC" examination which did not correlate with conclusions by the QTC examiner, resulting in an addendum to the original "QTC" examination being made.  The Court rejected the argument that this was improper and determined that the Board's selection and application of Diagnostic Code 5262 in rating the right knee disorder was adequately explained, and that additional ratings under "DC 5275" (lower extremity shortening) and "DC 5311" (disability of Muscle Group 11) were without merit.  Lastly, the Court noted that the Veteran requested service connection for post-traumatic stress disorder (PTSD) and flat feet (pes planus) but that he had not presented these claims to VA.  

A SOC was issued in August 2005 as to the claims for increased ratings for the service-connected right knee and right ankle disorders.  The appeal as to those claims was perfected by filing VA Form 9 in August 2005.  

Parenthetically, the Board notes that in the VA Form 9s received in December 2004 and August 2005 the attorney made vague allegations of prejudicial procedural error and violations of law with respect to "QTC" examinations (including vague allegations that amount to fraud), and unadjudicated pending claims (without specifying or identifying the claims).  

By RO letter of March 2006 the Veteran was provided notice of how VA determined disability rating, based on the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms upon employment, as well as how effective dates were determine, in accordance with the holding in "Dingess/Hartman v. Nicholson (2006)." 

The Veteran's attorney's letter dated August 3, 2006, indicated an attempt to file an "NOD" as to "all past Rating Decisions, past [SOCs], past [SSOCs] or other decisions dated anytime in the past" in which there is a "deemed" denial pursuant to the holding in Deshotel v. Nicholson, and the attorney would to the best of his ability within 60 days submit his own list of prior decisions related to the "Deshotel case."  No such list was submitted.  

In September 2006 the Board issued two decisions.  One decision remanded a claim for eligibility for payment of attorney fees from past-due benefits, in which it was noted that the Veteran appealed a July 2003 RO determination that he was not eligible for attorney fees based on a July 2003 rating decision because that decision did not result in a cash payment to the Veteran.  Because the issues of service connection for a left leg disorder, increased rating for the low back disorder, and a TDIU rating could impact upon the claim for attorney fees, the attorney fee matter was inextricable intertwined with those issues.  Thus, the RO was to readjudicate the claim for payment of attorney fees from past-due benefits after readjudicating the other issues which were remanded in a separate Board decision. 

The other Board decision in September 2006 granted an increase in a 10 percent rating for residuals of right common peroneal nerve injury to 20 percent but denied a rating in excess of 10 percent for right lower leg PO scars and denied to a TTR due to treatment for a service-connected disability requiring convalescence pursuant to 38 C.F.R. § 4.30.  At that time the Board remanded issues of service connection for chronic left leg condition as secondary to the service-connected right knee disability, a rating in excess of 10 percent for the low back disorder, and a TDIU rating.  

The Veteran appealed to the Court that part of the September 2006 Board decision which granted an increase from a 10 percent rating for residuals of a right common peroneal nerve injury to only 20 percent and denied a rating in excess of 10 percent for right lower leg PO scars, and a TTR due to treatment for service-connected disability requiring convalescence under 38 C.F.R. § 4.30.  

The Board's grant of a 20 percent rating for residuals of right common peroneal nerve injury was effectuated by an October 2006 rating decision and made effective November 3, 1999.  

By RO letter to the Veteran and his attorney of October 25, 2006, they were notified of the denial of attorney fees based on the October 2006 rating decision granting 20 percent for right common peroneal nerve injury residuals because there was never a final Board decision for this condition and no attorney fee agreement for this condition.  

A November 2, 2006, RO letter provided the Veteran with notice as to the claim for his right knee disability (but provided notice as to what was needed to substantiate a claim for service connection, and not an increased rating).  

In November 2006 the Veteran's attorney filed an NOD as to the October 2006 denial of attorney fees. 

By RO letter dated December 29, 2006, to the attorney (in response to his August 3, 2006 letter) clarification was requested and the attorney was request to be as specific as possible as to the dates, disabilities, issues, and decisions addressed to which his August 2003 letter was to be an NOD.  

In October 2007 the RO sent the Veteran and his attorney a letter which addressed and provided information as to the evaluations for the service-connected right knee and low back disorders, a TDIU rating, and "service connection" for left knee disability.  

By letters of October 27, 2007, the Veteran and his attorney were notified that the Veteran's attorney was determined to be entitled to attorney fees in the amount of $3,478.16.  The attorney fees were payable from the effective date of the award for increased compensation for right common peroneal nerve injury residuals and the past due benefits period began December 1, 1999, the effective date of the award, and ended October 13, 2006, the date of the RO rating decision.  (Payment of $3,478.16 to the attorney was made in May 2008.) 

The Veteran was provided with an official (QTC) examination in November 2007, to which an addendum was added. 

An April 2008 rating decision granted service connection for a left knee strain and assigned an initial disability rating of 10 percent, both effective September 27, 2002.  

By letter in April 2008 the Veteran and his attorney were notified that the attorney was entitled to $2,648.24 in attorney fees payable from the grant of service connection for a left knee strain, from October 1, 2002, through April 11, 2008.  

By separate letters of the same date they were notified by the RO that no award of attorney fees was generated based on the SSOC which merely confirmed and continued the rating for the service-connected low back disorder and the denial of a TDIU rating.  

An SSOC of May 20, 2008, addressed the issues of a rating in excess of 10 percent for the service-connected low back disorder and to a TDIU rating.  Another SSOC of that same date addressed the issues of ratings in excess of 10 percent for the service-connected right knee and right ankle disorders. 

A May 21, 2008, SSOC addressed the issue of entitlement to direct payment of attorney fees stemming from attorney fee decisions of July 31, 2003, and April 22, 2008.  

By letter of May 23, 2008, the RO provided information as to the VCAA, including notice mandated by Vazquez-Flores, to the Veteran and his attorney as to the issues of ratings in excess of 10 percent for the service-connected low back, right knee, and right ankle disorders.  

A May 30, 2008, RO letter to the Veteran reflects that his attorney was being paid $3,478.16 for attorney fees.  

In July 2008 the Veteran's attorney filed an NOD with the initial disability rating assigned and to the effective date of the grant of service connection for the left knee strain. 

Also in July 2008 the Veteran's attorney attached a questionnaire executed by the Veteran in which he indicated that he had stress and depression.  

In August 2008 the Veteran's attorney was paid $2,648.24 in accordance with an April 2008 letter decision. 

A September 2008 Board decision denied a rating in excess of 10 percent for the low back disorder.  Because no SOC had been issued addressing the matters appealed in the July 2008 NOD (an initial rating greater than 10 percent and an  effective date for service connection for the left knee strain prior to September 27, 2002) those issues were remanded to the RO for that purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Because the rating for the left knee strain could impact upon whether the criteria of 38 C.F.R. § 4.16(a) were met, the TDIU rating issue was inextricably intertwined and adjudication of that issue was placed in abeyance pending the remand.  

In a Memorandum decision in November 2008 the Court vacated the September 2006 Board decision as to the three issues appealed and remanded the case for further Board action.  With respect to the claim for an increased rating for right common peroneal nerve injury residuals, the Court found that a December 2003 VA examination was inadequate, stating that: 

It is not clear that the examiner assessed the appellant's reported symptomatology of functional limitation due to pain preventing prolonged sitting, standing, or walking. The examination report is insufficient to the extent that it acknowledges the appellant's reported symptomatology, but gives no rationale for the examiner's ultimate finding that the appellant has no function limitation due to his peroneal nerve injury.  It appears that the doctor simply discounted, without explanation, the appellant's report that pain, due to his nerve injury, prevented him from sitting, standing, or walking for prolonged periods of time. To the extent that these functions may be limited because of pain, the appellant may be entitled to schedular or extraschedular benefits based on those limitations. However, until these symptoms are properly documented, it is impossible to determine what compensation-if any-is appropriate. Therefore, the examination is inadequate ...

Thus, the Court remanded the "claim so that the Board may obtain an adequate medical examination or opinion."  

The Court in November 2008 also found that the required notice under the Veterans Claims Assistance Act (VCAA) was inadequate in that the Veteran was not provided notice as to the effects of worsening service-connected conditions upon employment, as required by Vazquez-Flores v. Peake, 22 Vet. App. 31 (2008) (even thought Vazquez was decided after the Board decision and even after the appellant's initial brief to the Court).  The Court found this to be prejudicial and remanded the case "so that the appellant may be furnished sufficient VCAA no-tice [sic]."  

In the November 2008 memorandum decision the Court encouraged "the appellant's counsel to be specific in identifying any claims he feels were raised by the record but not adjudicated, and also to provide specific information regarding when and in what communications these claims were raised."  However, the Court further stated that "[t]he Secretary's counsel's confusion as to the communications and the various VCAA notices demonstrates the incomprehensible nature of the record before the Court.  Neither the Secretary's counsel nor the appellant's counsel attempted to tackle or even note the discrepancies, but foisted their responsibilities onto the Court."  

The Court further stated that "[o]n remand, the Board should correct these deficiencies.  The Board must provide a clear statement of the procedural history of each of these claims so that, should a higher disability rating be granted by the Board, the issue of effective date can be adequately determined."  

In a December 2008 letter the Veteran's attorney requested a hearing before a Decision Review Officer at the RO and he questioned the procedure and reasons for obtaining an addendum to the "QTC" examination of November 2007.  

A Court Order in June 2009, pursuant to a JMR, vacated that portion of the September 2008 Board decision denying a rating in excess of 10 percent for the low back disorder.  The JMR indicated that denial of the claim was inappropriate because additional evidence had been received after the most recent SSOC without a waiver of initial consideration of that evidence by the RO.  Thus, the claim for a rating in excess of 10 percent for the low back disorder should have been remanded for initial RO consideration of that evidence.  

Internal RO e-mails in June 2009 on file indicate that the attorney fee check for the Veteran's attorney had mistakenly been sent to the Veteran's direct account, and was not returned.  As a result, another check was to be issued to the Veteran's attorney and the Veteran was to be charged with an overpayment.  

In a June 17, 2009, letter from a Veterans Service Center Manager (VSCM) to the Veteran's attorney it was stated an attorney is entitled to EAJA fees or attorney fees withheld by VA, whichever is greater, and that typically the attorney refunds the Veteran the less of the two amounts.  In this case, $4,090.09 in "EAJA" (Equal Access to Justice Act) fee was ordered by the Court for the right peroneal nerve and right lower leg.  VA determined the attorney was entitled to $3,478.16 for attorney fees for the right peroneal nerve claim.  Since the attorney fees were less than the EAJA fess, VA Finance should have paid the attorney the $4,070.09 EAJA fees and let the attorney refund the Veteran $3,478.16.  Further investigation would be made into how the EAJA fees were released to the Veteran and why the overpayment was assigned to the Veteran.  The VSCM further agreed that "the Veteran should not be charged an overpayment for a Finance error."  

A June 18, 2009, "Unopposed Motion to Withdraw Supplemental EAJA Pleading" filed with the United States Court of Appeals for Veterans Claims indicates that EAJA fees had been paid but paid directly to the Veteran and the attorney expected that VA would attempt to create and collect an "overpayment" which the attorney contested.  

A June 22, 2009, RO letter to the Veteran notified him that he had been paid $4,070.09 more than he had been entitled to receive.  It was planned to withhold payment of benefits until the amount he was overpaid was recouped beginning in September 2009.  There is a handwritten notation on this letter indicating "S/B eliminated B/C ch to vet was cancelled."  

In two letters from the Veteran's attorney, both dated July 9, 2009, the attorney filed an NOD to the June 17, 2009, letter from the Veterans Service Center Manager (VSCM).  It was stated that the attorney disagreed with the calculation that attorney fees in the amount of $3,478.16 were due to the Veteran and should be refunded from the $4,070.90 check for EAJA fees sent to the attorney in June.  Further, there was disagreement with the existence of any debt on the part of the Veteran; the Veteran requested waiver of collection of the debt; and a hearing on the claim for waiver was requested.  

In August 2009 the Board denied the claim for a rating in excess of 10 percent for the low back disorder.  It was noted that in September 2008 the Board had remanded claims for an initial disability rating higher than 10 percent for left knee strain; an effective date earlier than September 27, 2002 for service connection for left knee strain; and entitlement to a TDIU rating.  The RO was reminded that these issues were still in appellate status.  Implicit in this was the fact that an SOC had not yet been issued as to an initial disability rating greater than 10 percent for the left knee disorder and an effective date prior to September 27, 2002 for service connection for the service-connected left knee strain.  

In a letter in September 2009 the Veteran's attorney objected to limiting an October 2009 hearing to only the issues of the rating and effective date for service connection as to the left knee and asserted that at the hearing all pending issues should be discussed.  

An RO letter of October 16, 2009, to the Veteran's attorney notified him that his requests for subpoenas for persons and documents as well as the request to record and videotape the hearing scheduled in October 2009 were denied.  The issues for consideration at the hearing were an initial rating in excess of 10 percent for the service-connected left knee strain and an effective date prior to September 27, 2002 for service connection for that disorder, as well as a TDIU rating.  

The Veteran testified at an October 27, 2009, hearing before a Decision Review Officer as to the severity of his service-connected left knee and the claim for a TDIU rating.  At the hearing his attorney "stipulated" that "the earliest date ... the earliest effective date based on your claim, would have been September 27, 2002, for the award of service connection for the left knee" and the Veteran agreed.  See page 3 of the transcript of that hearing.  However, this claim, i.e., for an effective for service connection for the left knee disorder prior to September 27, 2002, was not formally withdrawn from appellate consideration.  

At an October 2009 DRO hearing it was indicated that the Veteran was to have an additional VA examination.  Pages 19 and 20 of the transcript.  Other information on file indicates that the Veteran did not desire a "QTC" examination.  

The Board now observes that if such an examination was conducted no report thereof is on file.  Rather, there is documentation that an examination was scheduled at least once but it is unclear if the examination was cancelled or whether the Veteran failed to report for the examination.  Thus, it should be clarified whether the Veteran was provided such an additional examination and, if so, a report thereof should be obtained and associated with the claim file.  If not, he should be afforded such examination(s).  

On file is a internal VA e-mail dated from a VA employee with the "C&P Service, Policy Staff" instructing that as to the NOD received by RO Finance office as to the EAJA payment to the Veteran rather than his attorney, this matter should be handled by the Finance office at the RO for appellate action.  

On file is a memorandum dated September 2, 2009, from an Assistant General Counsel to the Under Secretary for Benefits for the later to take action for payment of EAJA fees in the amount of $1,955.75 to be paid to the Veteran's attorney pursuant to an Order and Judgment of the Court in connection with the Court's June 2009 Order vacating the Board's September 2008 decision. 

In a December 14, 2009, letter the Veteran's attorney referred to the $4,070.09 mistakenly sent directly to the Veteran, rather than a check jointly made to the Veteran and his attorney.  The attorney also referred to the June 17, 2009, letter of a VSCM that the Veteran should not be charged an overpayment for a finance error.  It was stated that VA had been recouping the monies from the Veteran's benefits for the past three months, despite an NOD having been submitted as to whether overpayment was properly created and despite the request for a waiver of any such indebtedness, and a hearing on those matters.  

On file is a pleading dated January 17, 2011, from the Veteran's attorney addressing the question of indebtedness from the direct payment to the Veteran of attorney fees and waiver of indebtedness.  It was indicated that a hearing on the matter was scheduled for January 18, 2011.

However, there is no copy of any notification by the RO (or Finance office) to the Veteran or his attorney that a hearing was scheduled for January 18, 2011, before the Committee on Waivers and Compromises, and if any such hearing was conducted, no transcript thereof is on file.  

Also, if there was a determination by the Committee on Waivers and Compromises no such record is on file.  

In June 2011 the Court entered an Order, pursuant to a JMR, vacating that August 2009 Board decision denying a rating in excess of 10 percent for the low back disorder.  That matter was remanded to the Board pursuant to that JMR which reflects that upon vacating the August 2009 Board decision the Veteran "may submit additional evidence, and the [Board] may 'seek any other evidence it feels is necessary' to the timely resolution of the claim."  Specifically, the JMR indicated stated that:

the Board relied in considerable part upon the November 2007 VA medical opinion to deny the claim ... however, the Board's reliance upon that opinion ... on its face and without clarification, was misplaced.  Although the examiner considered the additional-limitation factors found in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), he rendered a facially incompatible conclusion ... Specifically, he stated affirmatively that Appellant did [sic] experience additional limitation of joint function of the spine after repetitive use based upon pain and weakness, with pain having a major functional impact ... He then went on to distinguish that from other factors by stating that there was no additional limitation of joint function of the spine after repetitive use based upon fatigue, lack of endurance, or incoordination ... He then concluded, 'The above additionally limit the joint function by 0 degrees."  

The JMR continued stating that:

On its face, thus, that conclusion must be one of three things: (1) a statement in reference to only the immediately antecedent observation as to no additional limitation due to fatigue, lack of endurance, or incoordination (as the affirmative observation of additional limitation based upon the two other bases - with one of them causing a major [sic] functional impact - could not reasonable be equated to '0 degrees'); (2) a cumulative statement as to all five of the potential causes of additional limitation (with one, again, having a major [sic] impact) with a blatant typographical error; or (3) an incorrect and therefore unacceptable finding.  If it be the first, the it was incumbent upon the Board to request clarification as to the extent of the additional impairment due to pain and/or weakness ... If it be the second, then it was incumbent upon the Board to seek clarification as to what the erroneously typed '0 percent' should actually have read ... Finally, if it be the third, then it was incumbent upon the Board to reject the opinion and order a new one.  

The JMR further stated that:

Therefore, although the Board's statement that it was 'simply unable to identify any objective clinical findings that would warrant a higher rating'  ... is technically correct, that inability was predicated upon the Board's acceptance of and reliance upon an inadequate examination report.  Thus, the Board was required to return that report for either clarification or replacement ... 

Because the Court's Order mandated Board action consistent with the terms of the JMR, the Board must now remand the case, in part, for either clarification of the November 2007 VA examination report or obtain a new VA examination which clarifies the matter addressed in the JMR.  


Matters for Consideration

Initial rating greater than 10 percent for, and an effective date prior to September 27, 2002, for a left knee strain

Service connection was granted for a left knee strain in April 2008 and assigned an initial 10 percent rating, effective September 27, 2002.  As noted in the Board decision an NOD was filed but the case was remanded for issuance of an SOC.  However, as yet no SOC has been issued as to these claims and, so the Veteran has not had the opportunity to perfect an appeal on these additional issues by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  

Accordingly, the RO should issue an SOC which addresses entitlement to an initial rating greater than 10 percent for, and an effective date for service connection prior to September 27, 2002, for a left knee strain.  

Overpayment

As to the RO's July 2003 denial of attorney fees, the Veteran's attorney filed an NOD in August 2004 and, following an August 2004 SOC, perfected the appeal by filing VA Form 9 in August 2004.  In September 2006 the Board remanded an issue of eligibility for payment of attorney fees from past-due benefits.  This matter is now moot since the Veteran's attorney was paid those monies in June 2009 (after monies were first sent directly to the Veteran.  The RO is recouping or has recouped those monies from the Veteran and as to this the Veteran has disagreed that there is an indebtedness, the amount of any such indebtedness, and requested waiver of overpayment.  An NOD has been filed as to the creation of an indebtedness but it is not clear whether the matter of waiver of such indebtedness has been adjudicated by the Committee on Waivers and Compromises.  Likewise, it is unclear whether there was a hearing on this matter in January 2011.  This must be clarified in order for the Board to properly adjudicate these matters.  

Moreover, the RO should ensure compliance with the recently (September 23, 2011) issued Fast Letter 11-12 concerning "Recoupment When VA Fails to Withhold Attorney Fees from Past-Due Benefits."  

VA Examinations

In addition to clarifying the matters relating to the November 2007 rating examination, as instructed in the June 2011 Court Order, given the lapse of time in this case, additional VA rating examinations should be scheduled to ascertain the severity of the service-connected disorders for which increased ratings are claimed, i.e., as to the service-connected low back disorder, the service connection left knee strain, and right lower leg PO scars.  

Hearings

Also, since it appears that the Veteran's attorney has requested that the Veteran be afforded the opportunity to testify in support of his claims, as to which testimony was not entered at the October 2009 hearing (which was as to the severity of the service-connected left knee strain and a TDIU rating), the Veteran should be furnished the opportunity to testify in support of those claims.  

VCAA

Also, to ensure thoroughness, the Veteran and his representative should be provided VCAA notice as to each of the claims addressed herein (other than an earlier effective date for service connection for the left knee disorder), i.e., as to increased rating claims, TTR based on convalescence, TDIU rating, and as overpayment was properly created by virtue of attorney fees having been paid directly to the Veteran and waiver of overpayment.

Accordingly, the case is REMANDED for the following action:

1.  The status of any challenge to an indebtedness, including the propriety and the amount stemming from having directly paid monies to the Veteran from which attorney fees should have been withheld, as well as the status of any waiver of such alleged indebtedness must be clarified.  

Moreover, the appropriate steps should be taken to ensure compliance with the recently issued VA Fast Letter 11-12.  

2.  Send the Veteran and his attorney the appropriate VCAA notice as to the claims for increased ratings, TTR based on convalescence, TDIU rating, and, if at issue, whether overpayment was properly created by virtue of attorney fees having been paid directly to the Veteran and waiver of overpayment.  Pursuant to a past Court Order, the VCAA notice as to the increased rating claims must comply with the holding in Vazquez-Flores.  

3.  Send the Veteran and his attorney an SOC addressing the issues of entitlement to an initial rating higher than 10 percent for left knee strain and entitlement to an earlier effective date for the award of service connection for left knee strain prior to September 27, 2002.  Advise the Veteran and his attorney of the time period in which to perfect an appeal to the Board concerning these additional claims.  

The Veteran and his attorney are reminded that in order to perfect an appeal as to these issues, a timely substantive appeal must be filed.  

If and only if a timely substantive appeal is filed should these issues be returned to the Board. 

4.  Clarify whether the Committee on Waivers and Compromises has adjudicated the matter of whether an overpayment was properly created by virtue of the RO having paid attorney fees directly to the Veteran, the amount of any such indebtedness, and whether any such indebtedness was waived.  

Also, clarify whether a hearing on this matter was conducted in January 2011.  

If such a hearing was request but not conducted, arrange for such a hearing.  

All documents and materials pertaining to these matters must be made a matter of record for the purpose of appellate adjudication by the Board.  

5.  Provide the Veteran and his attorney an opportunity to testify at a hearing in support of the claims.  

If the hearing must be limited due to time constraints with respect to all issues on appeal, consideration should be given to scheduling a series of hearings at which various issues now on appeal may be addressed.  

6.  Contact the examiner that conducted the November 2007 rating examination and request clarification of the examination report, as requested in the JMR accompanying the Court's June 2011 Order. 

Specifically, request the examiner to clarify the statement that pain after repetitive use had a major functional impact as to the low back disorder but no additional limitation of joint function after repetitive use due to fatigue, lack of endurance or incoordination but that "the above additionally limit the joint function by 0 degrees."  

Specifically, the examiner should clarify whether:

(a) the latter statement (in quotations) was a typographical error. 

(b) if it was not typographical error, but was a cumulative statement as to all five of the potential causes of additional limitation, clarify the extent of additional impairment due to pain or weakness or both. 

(c) if neither a typographical error nor a cumulative statement as to all five potential causes of additional limitation, reconcile why (as concluded in the JMR) the statements or enter a new opinion.  

7.  Obtain all outstanding VA outpatient treatment records since November 2007.  These should be associated with the claims files.  

8.  Obtain the Veteran's Vocational and Rehabilitation folder.  These records should be associated with the claims folders. 

9.  Afford the Veteran VA rating examinations as to the claims for increased ratings for his service-connected low back disorder, left knee strain, right common peroneal nerve injury residuals, and right lower leg PO scars.  

It is imperative that any examiner(s) designated to examine the Veteran review the evidence in the claims folders, including a complete copy of this REMAND, and acknowledges such review in the examination report.  All indicated studies should be performed and the examiner is to set forth all findings in detail.

Scars

As to the right lower leg PO scars, the examiner is requested to provide the measurements of the scars and to comment on whether there is visible or palpable tissue loss; gross distortion or asymmetry; surface contour; adherence to underlying tissue; hypo- or hyper-pigmentation; abnormal skin texture; missing underlying soft tissue; induration; or inflexibility.  The examiner should indicate whether the scars are superficial; stable or unstable; painful on examination; or whether they cause limitation of function of the affected part(s).  

Peroneal Nerve Injury

As to the right common peroneal nerve injury, the examiner(s) should determine the extent of disability as to both motor and sensory function stemming from this disability.  

Left Knee

As to the left knee, the examiner should be requested to identify any objective evidence of pain, painful motion, or functional loss due to pain as a result of the service-connected disabilities of the knees.  The extent of any weakened movement, excess fatigability or incoordination associated with these disabilities should be specifically assessed.  

It should also be determined whether the Veteran has any instability of either knee.  

The examiner should also express an opinion as to whether there would be additional limits on functional ability during flare-ups (if the Veteran describes flare-ups), and if feasible, express this in terms of additional limitation of motion during flare-ups.  If not feasible, the examiner should state the reason(s) why. 

The examiner is requested to evaluate and describe in detail the effect that the Veteran's left knee symptoms, and symptoms of his low back, right lower leg PO scars, right common peroneal nerve injury residuals, and his right knee, have on his industrial capability, social functioning, and on his activities of daily life.  

The examiner is also requested to opine as to whether it is at least as likely as not that, cumulatively, the symptomatology and functional impairment associated with all of the Veteran's service-connected disorders render him incapable of performing activities required for employment, given his educational and occupational background.  

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claims files should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the files were reviewed.  

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  

11.  After undertaking any additional development deemed appropriate, the entire evidentiary record should be reviewed and the issues on appeal should be readjudicated.  

12.  After completion of the foregoing and after undertaking any further development deemed warranted by the record, the RO must readjudicate the Veteran's claims on the merits.  If any determination remains adverse to the Veteran, then he and his attorney should be furnished with an SSOC (bearing in mind that an SOC must be issued as to the claims for an increased rating for the service-connected left knee disorder and an earlier effective date for service connection for that same disorder) and should be afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

